Fourth Court of Appeals
                                          San Antonio, Texas
                                                  April 23, 2015

                                             No. 04-15-00243-CV

                         IN RE RYDER INTEGRATED LOGISTICS, INC.
                            and Ryder Integrated Logistics of Texas, LLC

                                       Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

       On April 22, 2015, relators filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than May 7, 2015. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on April 23, 2015.


                                                          PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2010-CI-03779, styled Denise Molina and George Duzane, Co-
conservators of Rafael "Ralph" Molina and Rafael "Ralph" Molina v. Ryder Integrated Logistics, Inc.; Ryder
Integrated Logistics of Texas, LLC; and Ernesto Solis, Lucila Solis, Sonia Martin Solis, Elijah Angel Solis, and
Roberto Solis Jr., Legal Heirs of the Estate of Roberto Solis Sr., pending in the 166th Judicial District Court, Bexar
County, Texas, the Honorable John D. Gabriel Jr. presiding.